DETAILED ACTION
Claims 1, 2, 4, 5, 7, 8, 10-13 are pending. Claims 1 and 11 are amended. Claims 6, 9, and 14 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on November 22, 2022.  As directed by the amendment: claims 1 and 11 have been amended, claims 6, 9, and 14  have been cancelled.  Thus, claims 1, 2, 4, 5, 7, 8, 10-13 are presently pending in this application.
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) rejections, however §103 rejections are made as detailed below. 
Response to Arguments
Applicant's arguments regarding claim 11 are considered but they are not persuasive. Applicant argues that claim 11 now includes the limitation of claim 14, but does not dispute that the rejection of claim 14 in the previous action was improper in any manner, thus the rejection is maintained.
Applicant’s arguments regarding claims rejected utilizing Ichisaburo have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 2, 4, 5, 7, 8, 10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that the actuation sections protrude beyond the support arm by up to 15 mm.  This recitation is unclear because the language “up to” 15 mm implies that the distance could be anything, including zero or a negative number.  This creates confusion because the claim also recites that the actuation element “protrudes”.  It is therefore unclear if an actuation element could “protrude” by zero mm and still read on the claim.  
Claim 7 recites that the actuation sections protrude beyond the support arm by up to 10 mm.  This recitation is unclear because the language “up to” 15 mm implies that the distance could be anything, including zero or a negative number.  This creates confusion because the claim also recites that the actuation element “protrudes”.  It is therefore unclear if an actuation element could “protrude” by zero mm and still read on the claim.  
Claim 8 recites that the actuation sections protrude beyond the support arm by up to 5 mm.  This recitation is unclear because the language “up to” 15 mm implies that the distance could be anything, including zero or a negative number.  This creates confusion because the claim also recites that the actuation element “protrudes”.  It is therefore unclear if an actuation element could “protrude” by zero mm and still read on the claim.  
Claim 12 recites “a supporting frame” however a supporting frame is already recited in claim 11 line 8 such that it is unclear if the drafting system much be arrangeable on two different supporting frames.  It is further unclear what the difference is between “detachably arranged” and “detachably positioned”.  That is, it is unclear what, if any, additional limitations claim 12 provides beyond claim 11.
Claim 13 recites the same or similar language to that already in claim 11 such that it is unclear what, if any, additional limitations are provided.  For example, what is the difference between “in a modular war” and “modularly detachably positioned”?
The dependent claims inherit the deficiency by nature of their dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (EP 1870500).
Regarding claim 1, Wagner describes a weighting arm (loading arm 50) for (what follows is a recitation of intended use) a drafting system unit for drafting a fiber band at a workstation of a textile machine (is fully capable of being utilized in a drafting system unit), comprising a support arm (sides 52a, 52b), and a top roller body (upper rollers 45-47), which is detachably mounted on a retaining device (rams 41, 42, 43) connected to the support arm,  characterized in that the top roller body has, at both ends, actuation sections (see annotated Fig. 3), which protrude beyond the support arm in a longitudinal axis direction of the top roller body (see Fig. 3, extend beyond support arm), and the retaining device uses a spring-loaded pressing body (by springs, para. 0025) acting radially (acts toward the center of the roller body and thus acts radially) on the top roller body in order to rotatably positionally secure the top roller body (are described as rollers, and thus would roll) .
The device of Wagner does not explicitly describe that the actuation sections extend beyond the support arm by up to 15 mm.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the distance to be small, such as smaller than 15 mm in order to reduce excess material usage beyond that required to secure the rollers. 
Furthermore, such a recitation is merely a change in size and “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (2144.04 MPEP (IV)(A)).  The specification does not recite that these particular sizes are critical to the operation of the device. 

    PNG
    media_image1.png
    658
    672
    media_image1.png
    Greyscale

Regarding claim 2, the arm of Wagner includes the retaining device (41-43) has two retainers arranged at a distance from one another on the support arm (has 3).  
Regarding claim 4, the arm of Wagner describes the weighting arm characterized in that the actuation sections are designed to receive an actuating tool (is fully capable of receiving a tool, for example a clamp can be placed on the actuation section).  
Regarding claim 5, Wagner describes the weighting arm characterized in that the actuation sections have a surface profile (has a surface profile, as any object has a surface profile).  
Regarding claim 7, Wagner describes the limitations of claim 7 but does not explicitly describe that the actuation sections protrude beyond the support arm in the longitudinal axis direction of the top roller body by up to 10 mm.  
Wagner does depict the actuation section slightly extending beyond the support arm but does not say by how much.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the distance to be small, such as smaller than 10 mm in order to reduce excess material usage beyond that required to secure the rollers. 
Furthermore, such a recitation is merely a change in size and “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (2144.04 MPEP (IV)(A)).  Furthermore, the specification does not recite that these particular sizes are critical to the operation of the device.
Regarding claim 8, Wagner describes the limitations of claim 8 but does not explicitly describe that the actuation sections protrude beyond the support arm in the longitudinal axis direction of the top roller body by up to 5 mm.  
Wagner does depict the actuation section slightly extending beyond the support arm but does not say by how much.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the distance to be small, such as smaller than 5 mm in order to reduce excess material usage beyond that required to secure the rollers. 
Furthermore, such a recitation is merely a change in size and “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (2144.04 MPEP (IV)(A)).  Furthermore, the specification does not recite that these particular sizes are critical to the operation of the device.
Regarding claim 10, the weighting arm of Wagner includes that the retainers of the retaining device rotatably positionally secure the top roller body (the rollers are called rollers and thus are rotatable and are secured via the rams 41-43).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulusoy (WO 2009/099400) in view of Young et al. (US 2896270).
Regarding claim 11, Ulusoy describes a drafting system unit for a textile machine, comprising a weighting arm having at least one top roller body, the weighting arm is for the drafting system unit for drafting a fiber band at a workstation of the textile machine, each weighting arm comprising support arms which are connected to one another by a gripping element for joint operation (see annotated Fig. 1 below), and a top roller body of the at least one top roller body (see annotated Fig. 1 below), which is detachably mounted (see Fig. 13a depicting spring for releasing top roller body) on a retaining device connected to the support arm, characterized in that the drafting system unit is modularly detachably positioned on a supporting frame of the textile machine (this limitation is interpreted as an intended use limitation as the claim is for a drafting system unit for a textile machine, but this limitation seems to be referring to the textile machine as part of the claimed invention, even if that is the case, Fig. 15 depicts that fastening means 13 may be utilized which would thus permit the system to be detachable) the top roller body has, at both ends, an actuation section (see annotated Fig. 1 below), which protrude beyond the support arm in a longitudinal axis direction of the top roller body (see annotated Fig. 1 below).
The system of Ulusoy does not explicitly describe two weighting arms that are arranged at a distance from one another and each.
In related art for drafting systems, Young depicts two weighting arms as part of a drafting system (see annotated Fig. 4 below).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the system of Ulusoy to include multiple arms so that more thread could be formed when using the system.  That is, by including another weighting arm, additional threads can be formed at each of the stations thereby permitting the system to form more thread and increase productivity.

    PNG
    media_image2.png
    612
    968
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    382
    375
    media_image3.png
    Greyscale

Regarding claim 12, Ulusoy describes the drafting system characterized in that the drafting system unit has a frame structure, by which the drafting system unit is detachably arranged on a supporting frame of the textile machine (the claim is to a drafting system and not a textile machine, therefore “a supporting frame” is not positively recited, the frame structure is fully capable of being attached to a supporting frame, see Fig. 15 where it is secured with a bolt which is detachable).  
Regarding claim 13, Ulusoy describes the drafting system characterized in that the drafting system unit is detachably arranged on the supporting frame of the textile machine in a modular way (the claim is to a drafting system and not a textile machine, therefore “a supporting frame” is not positively recited, the frame structure is fully capable of being attached to a supporting frame, see Fig. 15 where it is secured with a bolt which is detachable and therefore modular inasmuch as claimed).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732